Citation Nr: 1549746	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-18 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiomyopathy and hypertension (also claimed as heart condition, high blood pressure, chest pain, tightness and pressure, defibrillator implant, congestive heart failure, and ischemic heart disease). 

2.  Entitlement to service connection for ischemic stroke, claimed as secondary to cardiomyopathy.

3.  Entitlement to service connection for dizziness (also claimed as lightheadedness), claimed as secondary to cardiomyopathy.

4.  Entitlement to service connection for fatigue, claimed as secondary to cardiomyopathy.  

5.  Entitlement to service connection for a respiratory condition claimed as wheezing and asbestosis.

6.  Whether the September 26, 2011 notice of disagreement to an August 2008 rating decision that denied service connection for cardiomyopathy was timely.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1975 to August 1979 and had additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In October 2011, the RO notified the Veteran that a notice of disagreement to an August 2008 rating decision was untimely.  A March 2012 rating decision denied service connection for ischemic stroke, service connection for dizziness, service connection for fatigue, service connection for wheezing and reopening of the claim for service connection for cardiomyopathy.

In June 2015, the Veteran testified at a hearing at the Board's offices in Washington, DC.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for cardiomyopathy and hypertension (also claimed as heart condition, high blood pressure, chest pain, tightness and pressure, defibrillator implant, congestive heart failure, and ischemic heart disease), service connection for ischemic stroke and service connection for a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2008 rating decision which denied service connection for cardiomyopathy is the last final disallowance of that claim.  

2.  Since the August 2008 rating decision, service treatment records in existence but unavailable for consideration in August 2008 have been added to the record and are relevant to the claim for service connection for cardiomyopathy.  

3.  The Veteran does not have a current disability manifested by dizziness.  

4.  The Veteran does not have a current disability manifested by fatigue.

5.  The issue of timeliness of the Notice of Disagreement to the August 2008 rating decision is moot in light of the reconsideration of the prior rating decisions that denied service connection for that issue. 


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied the appellant's claim for service connection for cardiomyopathy is the last final disallowance of that claim.  38 U.S.C.A. §§ 5108, 7104 (West 2014).

2.  In light of the receipt of additional relevant service department records since the August 2008 rating decision, the issue of entitlement to service connection for cardiomyopathy is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2015).

3.  The criteria for service connection for a disability manifested by dizziness have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for a disability manifested by fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  The grant of the petition for reconsideration of service connection for cardiomyopathy renders moot the appeal regarding the timeliness of the September 2011 Notice of Disagreement.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.302, 20.305 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2011.  The letter informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter advised the Veteran how disability ratings and effective dates are assigned.  The notice was provided prior to the March 2012 rating decision on appeal. 

 VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, service treatment records remain outstanding.  However, the presence of any outstanding service treatment records is not pertinent to the claims being decided.  Reconsideration is being granted with respect to the claim for service connection for cardiomyopathy.   The claims for service connection dizziness and fatigue are being denied based upon a finding that there is no current disability.  As there is no current disability shown, the absence of service treatment records is not prejudicial.  

Furthermore, as noted, the Veteran was afforded a Board hearing in June 2015.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claims, including identifying relevant types of evidence.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims being decided that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to Reopen Service Connection for Cardiomyopathy

Service connection for cardiomyopathy was initially denied by the RO in an October 2006 rating decision.  The rating decision found that cardiomyopathy was not incurred in or caused by service.  

The Veteran did not submit a timely notice of disagreement (NOD) to the October 2006 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The Veteran filed a claim to reopen service connection for cardiomyopathy in March 2008.  The claim to reopen was denied in an August 2008 rating decision.  The Veteran submitted another claim to reopen in November 2010.  

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record. 
38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the Court stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

In support of the petition to reopen, the Veteran submitted a copy of the service separation examination, dated in July 1979.  Reserve service treatment records were added to the record in January 2015.  It does not appear that these official service department records were in the file in October 2006 or August 2008, when the claim was previously considered by the RO. 

However, 38 C.F.R. § 3.156(c)(1)  provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. 38 C.F.R. § 3.156(c)(3) (2015).

Under the applicable regulations, the addition to the claims file of official service records not previously available requires reconsideration of prior decisions, rather than evaluating claims under a new and material standard.  See 38 C.F.R. 
§ 3.156(c).  Since relevant service records that were in existence but unavailable at the time of the prior final March 2006 and August 2008 rating decisions have been obtained and added to the record, the provisions of 38 C.F.R. § 3.156(c) are for application.  Because the newly received official service department records are relevant to the Veteran's claim, the Board find that that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the claim on the merits. 

As provided further below, additional development of the evidence is required, and the claim for service connection for cardiomyopathy will therefore be remanded for additional development prior to readjudication. 

Service Connection for Dizziness and Fatigue

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

At the Board hearing in June 2015, the Veteran testified that he experiences dizziness and fatigue due to cardiomyopathy.

Private treatment records show reports of lightheadedness and fatigue.   A November 2006 private treatment record noted lightheadedness.  Private treatment records dated in February 2011 noted a complaint of "intermittent lightheadedness."  VA outpatient treatment records dated in June 2006 reflect that the Veteran reported "fatigue and low energy levels."  

The evidence does not show that the Veteran had been diagnosed with a disability manifested by fatigue or dizziness other than cardiovascular disease.  In fact, the evidence shows that the Veteran has reported symptoms of fatigue and dizziness in connection with treatment of cardiomyopathy.  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In the absence of proof of a current disability other than cardiovascular in nature and for which a separate claim for service connection exists, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Board notes further that should the Veteran prevail in claim for service connection for cardiovascular disease, any associated dizziness and fatigue would be considered in rating that disability.

Whether the Notice of Disagreement received on September 26, 2011 was timely

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2015).  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement. See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2015); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2015).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a).  A notice of disagreement postmarked prior to expiration of the one year period will be accepted as having been timely filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.305(a).  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).

An August 2008 rating decision denied service connection for cardiomyopathy with hypertension.  The Veteran submitted a Notice of Disagreement with the August 2008 rating decision in September 2011.  In October 2011, the RO found that the notice of disagreement was untimely with regard to the August 2008 rating decision.

As explained above, the prior rating decisions that denied service connection for cardiomyopathy will be reconsidered based upon the provisions of § 3.l56 (c).  Therefore, the issue of whether there was a timely Notice of Disagreement to the August 2008 rating decision is rendered moot, and the claim is dismissed.    
ORDER

The petition to reconsider the claim of entitlement to service connection for cardiomyopathy is granted, subject to the further development of this claim on remand.

Service connection for dizziness is denied.

Service connection for fatigue is denied.  

The appeal as to the timeliness of a Notice of Disagreement with the August 2008 rating decision is dismissed as moot.  

REMAND

Service Treatment Records and Verification of Service 

The majority of the Veteran's service treatment records are not currently in evidence.  A review of the claims file indicates that there have been several attempts to obtain the records.  

A June 1995 letter from the Marine Corps noted that all of the Veteran's records were mailed to the Marine Corps Reserve Command in Kansas City.  A deferred rating decision dated in May 2013 noted that a formal findings of unavailability should be prepared if the records could not be obtained.  No formal finding has been prepared. 

The RO submitted three requests for the service treatment records to the Marine Corps.  The requests were submitted in June 2013, August 2013 and November 2013.  The Marine Corps did not respond to the requests for records.

The Veteran also requested his records from the NPRC in October 2013.  In a letter dated in October 2013, the NPRC advised the Veteran that records of  Marine Corps veterans dated after May 1994 are sent directly to the VA Records Management Center in St. Louis. 

A review of the claims file indicates that the RO has not requested the Veteran's service treatment records from the Marine Corps Reserve Command or the VA Records Management Center.  The AMC/ RO should contact the Marine Corps Reserve Command and the Records Management Center to obtain the records.  If the records are not located, a formal finding of unavailability should be issued.  

The record contains a DD Form 214 for a period of active duty service from August 1975 to August 1979.  The record includes a statement of service for reserve service in the Marine Corps, but the record does not specify periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Therefore, the AMC/ RO should contact the appropriate agencies to verify the Veteran's periods of active duty, ACDUTRA and INACDUTRA

Service Connection for Cardiomyopathy

At the Board hearing, the Veteran testified that he experienced dizziness during service in 1975.  He indicated that he was hospitalized overnight.  Reserve service treatment records show that the Veteran underwent an EKG during an annual examination in February 1993.  The EKG noted findings of left anterior hemiblock and left ventricular hypertrophy.  In light of the diagnosis of left ventricular hypertrophy in 1993, a VA examination is necessary to determine whether the Veteran's current cardiomyopathy is related to active service or a period of ACDUTRA.  McLendon v. Nicholson, 20 Vet. App. 79, 83.

Service Connection for a Respiratory Condition

The Veteran claims service connection for a respiratory condition secondary to asbestos exposure during service.  He asserts that he was exposed to asbestos while onboard the USS Guadalcanal when he worked in the laundry detail.  The Veteran testified that he was aboard the USS Guadalcanal for three months.  He testified that his asbestos exposure occurred in 1977.  The claim must be remanded so that the RO may attempt to obtain the Veteran's service personnel records and conduct additional development with regard to asbestos exposure.

Service Connection for Ischemic Stroke

The Veteran claims that ischemic stroke is causally related to cardiomyopathy.  The Board considers the pending claim for service connection for ischemic stroke to be intertwined with the claim for service connection for cardiomyopathy. Adjudication on appeal must be deferred for RO adjudication of the cardiomyopathy claim.  Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are " inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Marine Corps Reserve Command and the VA Records Management Center to request all available service treatment records and personnel records for the Veteran.  Any records obtained should be associated with the claims file.  A negative reply must be obtained if the records are not available.  All requests for these records, and any reply, to include any records provided, must be included in the claims file. 

2.  If the service treatment records or service personnel records cannot be obtained, a formal finding of unavailability should be prepared and placed in the claims file.

3.  Contact the National Personnel Records Center (NPRC), the Marine Corps the Defense Finance Accounting Service (DFAS) and any other appropriate source to verify the Veteran's periods of ACDUTRA and INACDUTRA.  All records and/or responses received should be associated with the claims file.

4.  Schedule the Veteran for a VA examination for cardiovascular disorders.  The claims file should be provided for the examiner's review.  Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service and a copy of this REMAND.  The examination report should indicate that the claims file was reviewed.  Following the review of the claims file, the examiner should address the following:

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that a cardiovascular disability to include cardiomyopathy and hypertension (also claimed as heart condition, high blood pressure, chest pain, tightness and pressure, defibrillator implant, congestive heart failure, and ischemic heart disease): (i) began during active service, to include any verified period of active duty or ACDUTRA; (ii) manifested to a compensable degree with one year of discharge from active duty; (iii) is otherwise related to any incident of service, including any verified period of active duty or ACDUTRA; or (iv) is related to an injury incurred during a period of INACDUTRA.

The examiner should consider the findings of the EKG dated in February 1993 and any other service treatment records obtained in response to this remand.  The examiner should also address the Veteran's testimony that he was hospitalized during service in 1977 after having lightheadedness and shortness of breath. 

5.  The AMC/RO should verify periods of service aboard the USS Guadalcanal.  The RO should determine the likelihood of asbestos exposure during service on the USS Guadalcanal.   

6.  Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be asked to provide as much detailed information as possible identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure.
 
7. Complete the steps of VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of claimed asbestos exposure during service. 
 
8. If and only if asbestos exposure is verified, schedule the Veteran for an examination with an appropriate physician to determine the etiology of his current COPD.

9.  Thereafter, readjudicate the claims.  If the claims remain denied, send the Veteran and his representative a Supplemental Statement of the Case and allow an appropriate time period for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


